The following opinion was filed June 11, 1930:
Fowler, J.
Upon motion for rehearing reargument was ordered on two questions: (1) Was the widow’s cause of action for death by wrongful act assigned to the employer by virtue of sec. 102.29 of the workmen’s compensation act? (2) Did the city’s payment of the award of the industrial commission give it a common-law cause of action against a person negligently causing the death for recovery of the amount paid?
(1) Sec. 331.03, Stats., gives a cause of action to a widow for death of her husband by wrongful act. Sec. 331.04 provides every such action shall be brought in the name of the personal representative, and that if there be no' cause of action in favor of the estate the beneficiary (widow) may bring action in her name at her option. Here there was an action in favor of the estate. So the widow had no option. The action here had to be brought by the personal representative. ?
Sec. 102.29 provides that the making of- a lawful claim under the workmen’s compensation act against an employer *589for compensation for injury or death of an employee shall operate as an assignment of any tort action which the employee or personal representative has against any other person for the injury or death.
We are of the opinion upon reconsideration that the action of the widow was assigned. The compensation act was passed in 1911. At that time the action of the relative for wrongful death could only be brought by the personal representative. Option to the beneficiary to sue if there was no action in favor of the estate was given by ch. 186, Laws oí 1913. Thus when sec. 102.29 was enacted only the personal representative had any right of action. He had two rights of action: one for the estate and one for the beneficiaries, but both were his and his only to bring. Both causes of action must have been in the mind of the legislature when they provided for assignment, and it must have been their intention that both were assigned. We should not go afield for reason or excuse for evading or escaping the effect of plain language. Several decisions of the court under facts5' like those here involved have assumed the cause of action of the widow was assigned. United States F. & G. Co. v. Christiansen, 193 Wis. 1, 212 N. W. 660; Saudek v. Milwaukee E. R. & L. Co. 163 Wis. 109, 157 N. W. 579; McGonigle v. Gryphan, ante, p. 269, 229 N. W. 81. The case of Anderson v. Miller Scrap Iron Co. 176 Wis. 521, 182 N. W. 852, 187 N. W. 746, inferentially supports the view of assignability of the widow’s claim. The final judgment was for dismissal as to the company “without prejudice,” thus implying that the company, on paying the award to the widow under the compensation act, might bring action against Miller, the tortfeasor who cáused the death.
In Combined Locks Paper Co. v. Industrial Comm. 187 Wis.. 48, 203 N. W. 946, the holding is that where a widow sues under the death act she cannot have an award under the compensation act. But in the opinion Mr. Justice Crown-*590hart discussed the construction of the provision of the compensation act respecting assignment and said there could be no doubt of its meaning. He said the legislative intent was to allow the employer to recover from the wrongdoer liable for damages under sec. 4255, the death statute, as an offset to the compensation paid up to two thirds of the recovery; and that the making of a lawful claim by the widow for compensation in that case would have operated as an assignment of her claim and that of her personal representative. While the statement was beside the point of the case, it expressed the writer’s considerate opinion on the point here involved and was accepted by the court as manifestly correct. It is in accord with the construction we now give to the statute on mature consideration.
The statements in the original opinion of Mr. Justice Crownhart so far as in conflict with the above are withdrawn.
Contention was made on the original argument and in the briefs that, the widow having died subsequent to payment of the award, the cause of action in her favor abated, and that the plaintiff has no right to proceed with her action. But at common law any cause of action that was assignable survived. Assignability and survivability are convertible terms. 37 Cyc. 636; John V. Farwell Co. v. Wolf, 96 Wis. 10, 70 N. W. 289, 71 N. W. 109. Applying this rule, the statute by making the widow’s claim assignable made it survive. It made it survive for the benefit of the employer to recoup his payment up to two thirds of the amount recovered, and for the benefit of the widow to the extent of at least one third of the recovery. An action thus assigned and that thus survives commenced by the employer cannot wholly abate. It must continue for the benefit of the employer at least. A distinction might perhaps be drawn between such continuance and continuance for the bénefit of the estate of the deceased widow; but as at common law the death of the *591plaintiff in a cause of action that was assignable did not abate the action permanently but only until revival should be had in, the name of the personal representative, we hold also that the action so far as it involves the widow’s portion of the recovery did not abate by her death. The only effect of the widow’s death is to require the plaintiff to account to the widow’s personal representative instead of to the widow for her share of the recovery.
(2) By the constitution, art. XIV, sec. 13, the common law is the law of the state until changed by the legislature. At common law no action lay for death by wrongful act. No recovery could be had by any person for any sort of injury resulting to him from the death of any person caused by the wrongful act of another. Action did lie to recover the loss sustained for the injury to servant, wife, or child from the time of the act resulting in death to the time of death. Baker v. Bolton, 1 Campb. 493; Hyatt v. Adams, 16 Mich. 180; Long v. Morrison, 14 Ind. 595. The recovery in such case was limited to the value of the service lost and the expense of medical treatment. In only one case to be found in the books, Ford v. Monroe, 20 Wend. 210, was recovery had for any other loss caused by injuries resulting in death, and the point whether such action lay was passed by the court without mention. It was apparently assumed by the court and counsel that the action lay. The correctness of the decision was questioned in Pack v. Mayor, etc. 3 Comst. (N. Y.) 489, where it is suggested that recovery should be limited to expense for medical and funeral expenses. Were the latter item recoverable, it would support the view advanced by Mr. Justice Crownhart, but we have searched in vain for a case at common law allowing recovery for such item. The Ford Case was subsequently overruled. In Green v. Hudson River R. Co. 28 Barb. 9, the trial court refused to follow it. This decision was affirmed on appeal and the opinion of the trial judge highly commended in 2 Keyes *592(N. Y.) 294. The opinion in 28 Barbour contains the clearest exposition of the matter that we have been able to find. The discussion therein and in Hyatt v. Adams, supra, make plain the common-law rule and with the authorities cited place the matter beyond controversy. They seem to leave the reason, if it may be called such, forming the basis of the common-law rule in doubt, but not so as to the rule itself. Our legislature long ago changed the rule so as to give a right of action to specified relatives and more recently made other provision in the workmen’s compensation act. Secs. 331.03, 331.04; ch. 102, Stats. But it has not changed the'rule otherwise and we can do none other than follow the common law. While the cases cited in the original opinion of Mr. Justice Crownhart and other cases cited in the brief of counsel for appellant, particularly Boston W. H. & R. Co. v. Kendall, 178 Mass. 232, 59 N. E. 657, and Travelers Ins. Co. v. Great Lakes E. W. Co. 184 Fed. 426, taken at their face, support the rule as originally declared herein, and would produce a result more in accord with justice, we are constrained to withdraw the original statement and hold that the plaintiff’s sole remedy and recovery must rest upon the rule declared in (1) hereof.
The withdrawals of statements in the original opinion require no change in the mandate.
By the Court. — Statements of the original opinion are withdrawn as above indicated. The original mandate is confirmed.